Citation Nr: 9910388	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  93-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976, and from April 1977 to May 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A hearing was held before a hearing officer at the 
RO in March 1991, and the hearing officer's decision was 
entered in September 1991. 

The appeal was last before the Board in November 1995, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO 
continued to deny the benefit sought on appeal in a rating 
decision entered in January 1998, and a Supplemental 
Statement of the Case was mailed to the veteran the same 
month.  

Thereafter, the appeal was returned to the Board.


REMAND

The Board's above-cited November 1995 remand directed the 
accomplishment of VA orthopedic and neurological 
examinations, to include, in conjunction with the former, the 
administration of diagnostic studies, relative to the lumbar 
segment of the veteran's spine, inclusive of magnetic 
resonance imaging (MRI).  The file presently contains a 
report pertaining to a VA neurological examination, performed 
in June 1997, which makes reference to an MRI performed by 
VA, relative to the veteran's low back, on January 24, 1997.  
However, as was noted by the veteran's representative in an 
Informal Hearing Presentation (IHP) dated in February 1999, 
any report which may have been prepared in conjunction with 
the MRI does not appear to be of record.  In addition, while 
there is an examination report of record pertaining to what 
was apparently a VA orthopedic examination performed on 
February 5, 1997, the report is blank, i.e., contains no 
examination results, diagnoses, etc.  

The Board further notes that the report of the veteran's June 
1997 neurological examination indicates that the January 1997 
MRI revealed no evidence of "arthritic change".  However, 
the VA examiner (in June 1997) elsewhere indicated that, in 
his opinion, an April 1997 CT scan of the veteran's lumbar 
spine (any extant report related to which, however, is not of 
record) revealed evidence "compatible with degenerative 
joint disease".  

In light of the foregoing, and in specific consideration of 
several observations made by the veteran's representative in 
the February 1999 IHP, the Board is of the view that, in 
addition to attempting to procure reports (not presently of 
record) pertaining to several items of evidence referred to 
above, a VA orthopedic examination, as specified in greater 
detail below, must be accomplished before any related 
appellate decision is prepared.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.  

Accordingly, the case is REMANDED for the development 
specified with particularity hereinbelow.  The RO is advised 
that full compliance with the specific terms of the REMAND, 
as set forth hereinbelow, is essential.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).   

1.  With respect to each of the following 
enumerated evaluations/studies 
accomplished at the John Cochran VA 
Medical Center in St. Louis, Missouri, 
the RO should take appropriate action to 
procure copies of any extant report(s) 
pertaining to (1) an MRI performed 
relative to the veteran's low back in 
January 1997; (2) a VA orthopedic 
examination performed in February 1997; 
and (3) a CT scan of the veteran's low 
back, performed in April 1997.

2.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected low back disability 
(i.e., "chronic low back pain with 
spondylolysis and radiculopathy").  It 
is essential, with respect to the lumbar 
segment of his spine, that the veteran be 
administered either a MRI or CT scan, as 
well as any other special diagnostic 
studies deemed necessary.  In addition, 
the VA orthopedist should determine 
whether the veteran's lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional lumbar range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination; the 
examiner should also address whether pain 
in the lumbar region could significantly 
limit related functional ability during 
flare-ups or when the veteran stands for 
long durations.  It is imperative that 
the examiner be provided with a copy of 
this remand, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals



